DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2020 has been entered.
 	Claims 1-4 and 7-18 are pending. Claim 9 was amended. Claims 5-6 stand cancelled. Claims 14-18 were newly added. Note that claim 14 is both new and contains claim markings (i.e. underlining) which is improper. For the purposes of this action, claim 14 is being considered as a new claim as if the markings were not present. 
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the instant application. Specifically, the rejection of claim 9 as being anticipated by Ekanayake et al. (US 5879733) is withdrawn in light of the claim amendments; the rejection of claims 1-4, 7, and 9-13 under 35 U.S.C. 103 as being unpatentable over Dake et al. (US 5624698) is withdrawn in light of the teaching that 250 cps is the highest desired viscosity and applicant’s persuasive arguments that 250 cps is much lower than the desired 400-800 cps; the rejection of claims 1-2, 8, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Levi et al. (US 2017/0231996) as evidenced by the ingredient and nutritional information for Clif Shot Turbo Double Espresso EnergyGel (accessed via 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 	obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, 7 and 10-13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gabillet (WO 2018/058039, published March 29, 2018 and having an earliest effective filing date of September 23, 2016, thus qualifying as art under 35 USC 102(a)(1) and 102(a)(2)) as evidenced by Yadav et al. (“Rheological quality of pearl millet porridge as affected by grits size” J Food Sci Technol, 51(9), 2014, 21-69-2175). 
Gabillet teach gelled feed for piglets which contain at least one nutritive element and are thickened with a gelling agent which comprises from 50-75% xanthan gum (abstract). The gelled feed is intended for piglets within the first 10 days of life ([0021]) but is not limited to just swine. It can be administered to other livestock ([0027] and [0043]). Green tea extract is taught to be an acceptable nutritive element and is included in the working example depicted in Example 3 ([0062]) which reads on claims 2, 10-11. Regarding claims 4, 7 and 12-13 the composition of Example 3 also contains trisodium 
A specific viscosity is not disclosed, but Gabillet teach that the viscosity of the preferred feed is that similar to a “typical porridge” ([0028]). As evidenced by Yadav et al. the acceptable viscosity of porridge is 450 +/- 11.9 centipoise (abstract, Table 4, conclusion) formed from medium sized grits (0.841 mm). Thus one can reasonably conclude that the viscosity of the resulting gel feel of Gabillet falls within the claimed 400-800 cp range as ideal porridge has a viscosity of about 450 cp thereby anticipating the claims. 
To the extent that one may argue that “typical porridge” consistency is variable and subjective note also that Yadav teach that grit size directly correlates to the final viscosity which without any addition ingredients other than water result in a viscosity of 118 to 446 cp (Table 1) but that 298 +/- 8.81 cp is disclosed as an acceptable viscosity (abstract) and final porridge viscosities range from 450 to 1213 cp (Table 4). Thus at the very least the viscosity of “porridge” (298 +/- 8.81 cp to 1213 cp) reasonably overlaps the claimed 400 to 800 cp. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the .

Claims 1-4, 7, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gabillet (WO 2018/058039, published March 29, 2018 and having an earliest effective filing date of September 23, 2016, thus qualifying as art under 35 USC 102(a)(1) and 102(a)(2)) as evidenced by Yadav et al. (“Rheological quality of pearl millet porridge as affected by grits size” J Food Sci Technol, 51(9), 2014, 21-69-2175) as applied to claims 1-2, 4, 7 and 10-13 above in further view of Karanewsky et al. (US 2017/0354175).
The teachings of Gabillet as evidenced by Yadav et al. are set forth above and are incorporated herein by reference. In addition, Gabillet teaches that the feed can include carbohydrates as one or part of the nutritive elements and that examples include various flours, corn, oats, wheat, starch, lactose, dextrin, sucrose, fructose or other simple sugars ([0037]).
The teachings of Gabillet as evidenced by Yadav et al. differ from instant claims 3 and 9 which require the inclusion of corn syrup—a known source of the simple sugars glucose and fructose. 
Karanewsky et al. teach formulations comprising one or more sweeteners which 
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have used corn syrup as the carbohydrate source listed in Gabillet with a reasonable expectation that a successful animal feed would result. One would have been motivated to do so as Gabillet teach that a carbohydrate source and/or simple sugars can be employed as one of the nutritive elements and Karanewsky et al., which is in the same field of endeavor, namely that of animal feed and consumable compositions, teach that corn syrup is a carbohydrate source. It is also well known to be a source of the simple sugars glucose and fructose. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See, Sinclair & Carroll Co. v. Interchemical CorpSinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327 (1945) and MPEP § 2144.07. It is further noted that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. See In re Fout, 675 F.2d 297 (CCPA 1982) and MPEP § 2144.06(II).

Claim Objections
Claim 8 is objected to for being dependent upon a rejected base claim. Claim 8 would be allowable if written in independent form. 


Reasons for Allowable Claims
	Claims 15-18 are allowable for the reasons detailed in the final rejection and interview summary dated 5/27/2020. Specifically, no treatment of bovine dystocia with a composition comprising non-synthetic (or any other source) caffeine with a viscosity of 
	Claim 14 is allowable. The closest prior art is considered to be Ekanayake et al. (US 5879733), of record see final rejection 5/27/2020. Ekanayake et al. teach compositions comprising green tea extract, xanthan gum and corn syrup, but the amount of caffeine taught in example 4 is 0.5wt.%. More generally Ekanayake et al. suggest an amount of caffeine ranging from 0.01-1.2 wt. % (see col. 11, lines 25-37). The reference does not provide a reason or motivation to at least quadruple the exemplified amount and almost double the general range taught to 2-3 wt. % as recited in claim 14.  As such, the claim is allowable.

Conclusion
Claims 1-4, 7, and 9-13 are rejected.  Claim 8 is objected to. Claims 14-18 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kortney Klinkel whose telephone number is (571)270-5239.  The examiner can normally be reached on Monday-Friday 10 am to 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kortney L. Klinkel/
Primary Examiner, Art Unit 1699